Citation Nr: 0843665	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss rated as 40 percent disabling; gunshot wound, right 
scapula, MG IV rated as 10 percent disabling; gunshot wound, 
lateral aspect of right leg, MG XI rated as 10 percent 
disabling; tinnitus rated as 10 percent disabling; and 
gunshot wound scar, posterior-lateral aspect of neck rated as 
10 percent disabling.

2.  The veteran's service-connected disabilities are not 
shown to be productive of a disability picture that precludes 
the veteran from working.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities  have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in August 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the August 2005 letter was sent to 
the veteran prior to the December 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a January 2007 
statement of the case (SOC) was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) examination in accordance with his claim in 
September 2005.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is 'whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2008).  

In addition, there are circumstances under which disabilities 
may be combined and yet still be considered one disability 
and therefore requiring only a 60 percent rating:  (1) 
Disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, (4) multiple injuries incurred in action, or (5) 
multiple disabilities incurred as a prisoner of war.  See 38 
C.F.R. § 4.16(a)(4) (2008).  In this instance, the veteran's 
disabilities fall under the category of multiple injuries 
incurred in action and therefore may be combined and 
considered as one disability.

The Board observes that the veteran is eligible to receive 
TDIU benefits as he is service-connected for bilateral 
hearing loss rated as 40 percent disabling; gunshot wound, 
right scapula, MG IV rated as 10 percent disabling; gunshot 
wound, lateral aspect of right leg, MG XI rated as 10 percent 
disabling; tinnitus rated as 10 percent disabling; and 
gunshot wound scar, posterior-lateral aspect of neck rated as 
10 percent disabling.  38 C.F.R. § 4.16(a) (2008).  His 
combined service connected rating is 60 percent.  38 C.F.R. § 
4.25 (2008).  The Board acknowledges that the veteran's 
combined rating does not meet the required 70 percent, 
however, as stated above, all of the veteran's service 
connected disabilities are the result of multiple injuries 
incurred in action, therefore, the Board finds that all of 
the veteran's disabilities can be considered as one 
disability which only requires that the veteran  have a 60 
percent rating to meet the required schedular criteria.  See 
38 C.F.R. 
§ 4.16(a)(4) (2008).

Having determined that the veteran meets the percentage 
threshold requirements, the remaining inquiry is whether he 
is unable to secure or follow a substantially gainful 
occupation as a result of such service-connected 
disabilities.  On his July 2005 Application for Increased 
Compensation Based on Unemployability, the veteran indicated 
that his service- connected disabilities of hearing loss, 
tinnitus and several gunshot related injuries render him 
unemployable.  He further indicated that he last worked full 
time in 1976.  The veteran reported that he last worked as a 
self employed plumbing contractor from 1948 to 1976.  He 
indicated that he retired from his job due to disability and 
that he has not tried to obtain full-time employment since he 
became too disabled to work.  The veteran further reported 
that he completed plumbing trade school, but did not indicate 
that he received any additional education and training before 
or after he became too disabled to work.  Finally, he asserts 
that while he has disabilities that are not service-
connected, he believes that his service-connected 
disabilities have, by themselves, left him unemployable.

Despite the veteran's eligibility for TDIU benefits, the 
Board concludes that entitlement to TDIU benefits is not 
warranted because a preponderance of the evidence is against 
any finding that the current impairment from his service-
connected disabilities is so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.

As an initial matter, the Board observes that the veteran is 
not service-connected for his pulmonary fibrosis or his 
cardiovascular condition.  Therefore, any impairment in his 
ability to obtain employment due to his pulmonary fibrosis or 
his cardiovascular condition will not be considered in his 
TDIU claim.  See 38 C.F.R. 
§ 4.16(a).

The veteran contends that his problems with his hearing and 
the various gunshot wounds leave him unable to work, as such, 
he is no longer able to maintain substantially gainful 
employment, and as such, that he is entitled to a total 
disability rating.

The Board observes that the veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  See Hatlestad, supra.  Additionally, the 
Board may consider the veteran's education, special training, 
and previous work experience in determining whether 
unemployability exists.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  In the present case, the Board concludes that, 
despite the physical limitations noted by physicians, the 
veteran's occupational background and educational attainment 
are satisfactory for employment purposes and do not 
demonstrate his unemployability.

The Board notes that the veteran has been service connected 
for gunshot wounds to his leg and shoulder with a ten percent 
rating since his separation from the military in 1945.  The 
veteran's rating for those disabilities has not increased 
from the original rating.  The record indicates that the 
veteran worked as a plumber from 1948 to 1976.  The Board 
finds this to be indicative that the veteran's gunshot wounds 
did not interfere with the veteran's employment as the 
veteran was able to work for many years despite his injuries.  
Recently, in the September 2005 C&P examination, it was 
reported that the veteran's war-related injuries cause no 
loss of function or motion.  

The Board notes that in addition to the veteran's service-
connected residuals to gunshot wounds, the veteran was more 
recently service connected for hearing loss and tinnitus.  
The Board further notes that the veteran stated at his 
September 2005 C&P examination that he tries to help in his 
son's plumbing shop by answering the phone, but his hearing 
disability makes it difficult for him to communicate with 
customers.  While the Board acknowledges the veteran's 
statement that his hearing problems create communication 
difficulties, however, the Board notes that the veteran's 
hearing loss and tinnitus disabilities are not enough, by 
themselves, to be so disabling as to preclude employment.  In 
fact, the examiner in the September 2005 C&P examination 
opined that the veteran's ability to work is limited because 
of his age, respiratory and cardiac conditions.  The examiner 
further states that the veteran's service connected 
conditions have nothing to do with his ability or lack of 
ability to work.  

The Board acknowledges the veteran's contentions that his 
service connected disabilities leave him unable to work, 
however, absent any evidence of mental or educational 
limitations, the Board finds no competent evidence that the 
veteran's service- connected hearing loss, tinnitus, and 
residuals of gunshot wounds render him unemployable.  In 
addition, the Board observes that there is also no competent 
evidence of record which suggests that the veteran's service-
connected hearing loss, tinnitus, and various gunshot related 
wounds prevent him from obtaining substantially gainful 
employment.

Finally, the Board notes that there is no evidence of record 
that the veteran's claim for TDIU warrants additional 
consideration based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  The record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008) for consideration of the assignment of 
an extraschedular evaluation.     

In light of the above, the Board finds that a preponderance 
of the evidence supports the finding that the veteran's 
service-connected disabilities do not render him unable to 
secure and follow a substantially gainful occupation and, 
therefore, he is not entitled to a TDIU rating.  In making 
its determination, the Board considered the applicability of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, as the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU rating, 
the doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


